Weinstein, J. (concurring in part and dissenting in part).
While I concur in the scholarly and erudite opinion of Justice Spatt with regard to all remaining matters, I respectfully take issue with his decision to remit the proceeding to the Supreme Court with respect to the defendant Jay E. Weinberg for the purpose of making a determination concerning the hardship issue. In my view, the equivocal submissions of this defendant and his attorney fall far short of the sworn financial disclosure required by the court. Although the majority has con*181ceded that the letter delivered by Mr. Weinberg’s attorney "could have been more explicit” in its language, it chose to take the view that the writing "could be reasonably interpreted as a listing of all the remaining assets of Jay Weinberg” (supra, at 173 [emphasis added]). I decline to afford such deference to either the attorney’s letter or to Mr. Weinberg’s own affidavit. Moreover, it is my personal view that given this defendant’s substantial business interests and investments in South Africa and his arrangement whereby the commissions owed him by his South African employer are paid directly to an account in Chicago, there is no doubt whatsoever that the need to preserve the availability of the property outweighed the hardship attendant upon him by virtue of the provisional remedies.
Since I have reached the conclusion that the purported financial disclosure on behalf of Jay E. Weinberg was insufficient to trigger the balancing procedure of CPLR 1312 (3) (b), I vote to affirm the order appealed from in its entirety.
Bracken, J. P., and Brown, J., concur with Spatt, J.; Weinstein, J., concurs in part and dissents in part and votes to affirm the order in a separate opinion.
Ordered that the order is reversed insofar as appealed from by the defendant Jay E. Weinberg, on the law and the facts, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for a hearing on the issue of whether the need to preserve the available property outweighs the hardship to Jay E. Weinberg as set forth in the opinion of Spatt, J. herewith, and pending determination of the application as to Jay E. Weinberg, the temporary restraining order contained in an order to show cause of the Supreme Court, Kings County, dated August 4, 1987, as modified by an order of the same court dated August 7, 1987, is reinstated as to Jay E. Weinberg; and, it is further,
Ordered that the order is affirmed, insofar as appealed from, by the defendants Bed-Stuy Health Care Corporation, Sheldon Weinberg, Roslyn Weinberg, and Presidential Limousine, Inc., without costs or disbursements.